UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-00642 DWS International Fund, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 10/31 Date of reporting period: 4/30/2013 ITEM 1. REPORT TO STOCKHOLDERS APRIL 30, 2013 Semiannual Report to Shareholders DWS Latin America Equity Fund Contents 4 Letter to Shareholders 5 Performance Summary 8 Portfolio Management Team 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 23 Notes to Financial Statements 32 Information About Your Fund's Expenses 34 Summary of Management Fee Evaluation by Independent Fee Consultant 38 Account Management Resources 40 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Any fund that focuses in a particular segment of the market will generally be more volatile than a fund that invests more broadly. Investing in foreign securities, particularly those of emerging markets, presents certain risks, such as currency fluctuations, political and economic changes, and market risks. This fund is non-diversified and can take larger positions in fewer issues, increasing its potential risk. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. DWS Investments is part of the Deutsche Asset & Wealth Management division of Deutsche Bank AG. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Investor: As the U.S. and global economies regain their footing, economists are cautiously looking to a less erratic year for the financial markets in 2013. In the U.S. specifically, positive trends in areas such as housing starts and job creation suggest ongoing recovery, albeit at a relatively mild pace. Supporting this view, Larry Adam, Deutsche Asset & Wealth Management's Chief Investment Strategist for Wealth Management, cites the potential for increased bank lending, a rise in business spending, and improved consumer confidence as underlying forces that may act as catalysts for continued positive growth. Still, critical issues are yet to be resolved. As Washington wrangles with debt concerns, spending, and monetary and fiscal policy, a fair amount of uncertainty lingers. Despite gains in the broad stock market, sluggish growth and historically low interest rates continue to pose a challenge to investors seeking a strategy for growth or retirement income. Against this backdrop, what can you do? First, stay focused. Second-guessing investment decisions based on headlines, short-term market fluctuations or emotion is never a reliable strategy. Next, make a point of checking your asset allocation every year or so. Objectives may change over time, and periods of market volatility can shift a portfolio away from your established target allocation. Finally, remember that the investment professionals who manage your DWS fund bring a wealth of experience over a variety of market cycles, along with access to a broad network of research and analytical resources. At Deutsche Asset & Wealth Management we embrace the concept of discipline and the value of maintaining a long-term view. We urge you to do the same. Best regards, Douglas Beck, CFA President, DWS Funds Performance Summary April 30, 2013 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 6.91% 4.96% -4.75% 16.72% Adjusted for the Maximum Sales Charge (max 5.75% load) 0.77% -1.08% -5.87% 16.03% MSCI EM Latin America Index† 5.31% -0.92% -1.57% 20.85% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 1.15% -2.71% 18.39% Adjusted for the Maximum Sales Charge (max 5.75% load) -4.67% -3.86% 17.69% MSCI EM Latin America Index† -4.38% 0.36% 22.85% Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 6.52% 4.17% -5.51% 15.78% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 3.22% 1.75% -5.61% 15.78% MSCI EM Latin America Index† 5.31% -0.92% -1.57% 20.85% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 0.43% -3.48% 17.44% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) -1.90% -3.59% 17.44% MSCI EM Latin America Index† -4.38% 0.36% 22.85% Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 Unadjusted for Sales Charge 6.50% 4.17% -5.51% 15.80% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.68% 4.17% -5.51% 15.80% MSCI EM Latin America Index† 5.31% -0.92% -1.57% 20.85% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) Unadjusted for Sales Charge 0.40% -3.49% 17.45% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 0.40% -3.49% 17.45% MSCI EM Latin America Index† -4.38% 0.36% 22.85% Class S 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 4/30/13 No Sales Charges 7.04% 5.18% -4.47% 17.03% MSCI EM Latin America Index† 5.31% -0.92% -1.57% 20.85% Average Annual Total Returns as of 3/31/13 (most recent calendar quarter end) No Sales Charges 1.40% -2.42% 18.71% MSCI EM Latin America Index† -4.38% 0.36% 22.85% Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2013 are 1.79%, 2.58%, 2.55% and 1.48% for Class A, Class B, Class C and Class S shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The Fund may charge a 2% fee for redemptions of shares held less than 15 days. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended April 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † The Morgan Stanley Capital International (MSCI) EM (Emerging Markets) Latin America Index is an unmanaged, free float-adjusted market capitalization index that is designed to measure equity market performance in seven Latin American markets. The index is calculated using closing market prices and translates into U.S. dollars using the London close foreign exchange rates. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class S Net Asset Value 4/30/13 $ 10/31/12 $ Distribution Information as of 4/30/13 Income Dividends, Six Months $ Capital Gain Distributions, Six Months $ Portfolio Management Team Luiz Ribeiro, CFA, Director Lead Portfolio Manager of the fund. Joined the fund in 2013. • Senior Equities Portfolio Manager: São Paulo. • Joined Deutsche Asset & Wealth Management in 2012 with 18 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Luiz served as the Head of Latin America — Internal Equities at the Abu Dhabi Investment Authority. Previously, he served as a Senior Portfolio Manager at HSBC Bank. Prior to HSBC Bank, Luiz worked as an Investment Officer at IFC — World Bank and as an Analyst and then as a Senior Portfolio Manager at ABN AMRO Bank. He began his investment career as a Trader at Dibran DTVM Ltda. • BA in Business Administration from University of São Paulo (USP); MBA in Finance from Brazilian Institute of Capital Markets (IBMEC); CFA Charterholder. Danilo Pereira, Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Portfolio Manager and Equities Analyst: São Paulo. • Joined Deutsche Asset & Wealth Management in 2012 with 12 years of industry experience. Prior to joining Deutsche Asset & Wealth Management, Danilo was the Deputy Head of Latin American Equities at Abu Dhabi Investment Authority. Previously, he served as a Senior Latin American Analyst at BNP Paribas Investment Partners, Senior Analyst and Co-manager at Equitas Investimentos and as a Portfolio Manager at Bradesco Asset Management. Danilo began his investment career as a Latin American Analyst at ABN Amro Asset Management. • BA in Business from Fundacao Getulio Vargas. Thomas U. Petschnigg, CFA, Vice President Portfolio Manager of the fund. Joined the fund in 2013. • Latin America Portfolio Manager: Frankfurt. • Joined Deutsche Asset & Wealth Management in 2006 with 6 years of industry experience at Goldman Sachs Asset Management (GSAM), where he was responsible for GSAM's consultant business in Germany. During this time he also contributed as an author to various professional journals and textbooks. Prior to his current role, Thomas served as a Global Equity Portfolio Manager; transferred to the Latin America Equities Team in April 2010. • Master's Degree in Business Administration ("Diplom-Kaufmann") from the European Business School in Oestrich-Winkel with exchanges at the University of California Berkeley and the Ecole Supérieure de Commerce Dijon. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at April 30, 2013 (54.4% of Net Assets) Country Percent 1. BRF SA Food processor Brazil 7.7% 2. Fomento Economico Mexicano SAB de CV Produces, distributes and markets non-alcoholic beverages and owns and operates convenience stores Mexico 7.7% 3. Banco Bradesco SA Provider of banking services Brazil 7.3% 4. Petroleo Brasileiro SA Producer and distributor of petroleum Brazil 6.7% 5. BB Seguridade Participacoes SA Acts as a holding company investing in insurance companies and as an insurance broker Brazil 5.4% 6. Companhia Brasileira de Distribuicao Grupo Pao de Acucar Operator in the food and non-food retail businesses Brazil 5.0% 7. Anheuser-Busch InBev NV Manufactures beer Belgium 3.9% 8. Raia Drogasil SA Retail drugstore chain Brazil 3.8% 9. Grupo BTG Pactual An investment bank and asset and wealth manager Brazil 3.6% 10. Companhia de Bebidas das Americas Produces beer, soft drinks, teas, mineral water and sports drinks Brazil 3.3% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on www.dws-investments.com or upon request. Please see the Account Management Resources section on page 38 for contact information. Investment Portfolio as of April 30, 2013 (Unaudited) Shares Value ($) Equity Securities 98.2% Belgium 3.9% Anheuser-Busch InBev NV (ADR) (a) (Cost $19,801,529) Brazil 66.5% Banco Bradesco SA (ADR) (a) Banco Bradesco SA (Preferred) Banco do Brasil SA BB Seguridade Participacoes SA* BM&F BOVESPA SA Braskem SA "A" (Preferred) 52 Brazil Pharma SA BRF SA Cielo SA Companhia Brasileira de Distribuicao Grupo Pao de Acucar "A" (Preferred) Companhia Brasileira de Distribuicao Grupo Pao de Acucar, Expiration Date 5/21/2013 (Rights)* Companhia de Bebidas das Americas (ADR) (Preferred) (a) Companhia de Bebidas das Americas (Preferred) Gafisa SA* Gerdau SA (Preferred) Grupo BTG Pactual (Units) Itau Unibanco Holding SA (ADR) (Preferred) (a) Itau Unibanco Holding SA (Preferred) Itausa — Investimentos Itau SA (Preferred) Lojas Americanas SA (Preferred) Marcopolo SA (Preferred) Metalurgica Gerdau SA (Preferred) OdontoPrev SA Petroleo Brasileiro SA Petroleo Brasileiro SA (ADR) (a) Petroleo Brasileiro SA (Preferred) Raia Drogasil SA TOTVS SA Ultrapar Participacoes SA Vale SA Vale SA (Preferred) (Cost $307,259,107) Chile 2.8% Banco de Chile Banco de Chile "T"* Corpbanca SA Sociedad Quimica y Minera de Chile SA "B" (Preferred) (Cost $13,786,186) Colombia 2.0% Almacenes Exito SA Grupo de Inversiones Suramericana SA (Cost $10,642,470) Luxembourg 1.2% Tenaris SA (ADR) (a) (b) (Cost $5,356,507) Mexico 15.1% Bolsa Mexicana de Valores SA Cemex SAB de CV (ADR) Corporativo Fragua SAB de CV Fomento Economico Mexicano SAB de CV (Units) Grupo Carso SAB de CV "A1" Grupo Herdez SAB de CV Grupo Mexico SAB de CV "B" Minera Frisco SAB de CV "A1"* Promotora y Operadora de Infraestructura SAB de CV* (Cost $59,423,877) Panama 2.6% Copa Holdings SA "A" (Cost $10,458,134) Peru 2.6% Inretail Peru Corp.* (Cost $11,591,589) United States 1.5% First Cash Financial Services, Inc.* (b) (Cost $8,281,372) Total Equity Securities (Cost $446,600,771) Units Value ($) Other Investments 0.1% Brazil TOTVS SA (Debenture Unit), 3.5%, 8/19/2019 (c) (Cost $657,478) Shares Value ($) Securities Lending Collateral 11.7% Daily Assets Fund Institutional, 0.13% (d) (e) (Cost $62,078,005) Cash Equivalents 1.6% Central Cash Management Fund, 0.10% (d) (Cost $8,697,714) % of Net Assets Value ($) Total Investment Portfolio (Cost $518,033,968)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $524,524,074. At April 30, 2013, net unrealized appreciation for all securities based on tax cost was $68,303,769. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $82,312,626 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $14,008,857. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at April 30, 2013 amounted to $62,544,080, which is 11.8% of net assets. (b) Security is listed in country of domicile. Significant business activities of company are in Latin America. (c) The Fund may purchase securities that are subject to legal or contractual restrictions on resale ("restricted securities"). Restricted securities are securities which have not been registered with the Securities and Exchange Commission under the Securities Act of 1933. The Fund may be unable to sell a restricted security and it may be more difficult to determine a market value for a restricted security. Moreover, if adverse market conditions were to develop during the period between the Fund's decision to sell a restricted security and the point at which the Fund is permitted or able to sell such security, the Fund might obtain a price less favorable than the price that prevailed when it decided to sell. This investment practice, therefore, could have the effect of increasing the level of illiquidity of the Fund. The future value of these securities is uncertain and there may be changes in the estimated value of these securities. Schedule of Restricted Securities Acquisition Date Cost ($) Value ($) Value as % of Net Assets TOTVS SA (Debenture Unit) September 2008 (d) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of April 30, 2013 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Equity Securities Belgium $ $
